Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00179-CR

                           Chris Edward JOHNSON,
                                   Appellant

                                      v.
                                  The State of
                             The STATE of Texas,
                                   Appellee

          From the 226th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR1519
                   Honorable Sid L. Harle, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED July 23, 2014.


                                        _________________________________
                                        Sandee Bryan Marion, Justice